DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 5-6, filed 5/19/2022, with respect to claims 1-2 and 4-9 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 1/19/2022.
3.	Applicant's amendment filed on 5/19/2022 has been considered and entered for the record. 

Reasons for Allowance
4.	Claims 1-2 and 4-9 are allowed and have been re-numbered 1-8.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a battery module comprising a module body including a cell assembly stack formed by stacking a plurality of cell assemblies and a module case configured to accommodate the cell assembly stack therein; and a pair of heatsinks disposed at an upper portion and a lower portion of the module body, respectively, to dissipate heat transferred from the module case, wherein each of the cell assemblies includes a plurality of battery cells; a cartridge configured to accommodate the battery cells therein, the cartridge being made of a metal material and configured to serve as a cooling fin, the cartridge having opposing first and second open sides each extending between the upper and lower portions of the module body, a largest planar surface of each battery cell being in contact with a respective inner surface of the cartridge; and a pair of thermally conductive resin layers filled in respective empty spaces formed between top ends of the battery cells and the cartridge and between bottom ends of the battery cells and the cartridge, the top and bottom ends of the battery cells being adjacent to the upper and lower portions of the module body, respectively, and wherein the pair of heatsinks are adjacent to the top and bottom ends of the battery cells, respectively, and wherein the battery module is configured such that heat generated in the battery cells is moved along: (a) a first path from the largest planar surface of each battery cell to the respective inner surface of the cartridge to the module case to the pair of heat sinks; and along (b) a second path from the top and bottom ends of the battery cells to the pair of thermally conductive resin layers to the module case to the pair of heat sinks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723